Case 2:19-cv-08842-ODW-DFM Document16 Filed 11/14/19 Pagel1of9 Page ID #:61

Cc oO Ss DO TA SP HW Ne

NO WN WN VY DH WP BD DR RRR RR
oOo ~aT DH A fF WW HH KY TFT CO SB HT HR AH BP WwW KN KF &

MCFARLIN LLP

Timothy G. McFarlin (State Bar No. 223378)

Email: tim(@@mcfarlinlaw.com

 

Jarrod Y. Nakano (State Bar No. 235548)

Email: jarrod@mctfarlinlaw.com
4 Park Plaza, Suite 1025

Irvine, California 92614
Telephone: Ce? 544-2640
Fax: (949) 336-7612

Attorneys for Plaintiff
VERONICA MATHIAS

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

VERONICA MATHIAS an
Individual,

Plaintiff,

V. |
1701 PARTNERS, LLC, a California
limited liability company; and DOES

Defendants.

Case No.: 2:19-cv-08842-ODW-DEM
Judge: Hon. Otis D. Wright
Courtroom: 5D

First Amended Complaint for Damages
and Injunctive Relief for:

1. VIOLATIONS OF THE
AMERICANS WITH DISABILITIES
ACT OF 1990, 42 U.S.C. §12181, ET
SEQ.; AND

2. VIOLATIONS OF THE UNRUH
CIVIL RIGHTS ACT, CALIFORNIA
CIVIL CODE § 51, ET SEQ.

Date Action Filed: October 15, 2019
Trial Date: None Set Yet

 

 

 

COMPLAINT

 
Case 2:19-cv-08842-ODW-DFM Document16 Filed 11/14/19 Page 2of9 Page ID #:62

oo wo nN BD A SP WwW WH

mM NHN MV NH NY NY BD NR RE Re Se SE SSD
Co a A tT BB WH YH Oo Oo MA DH HA fF WY F ©

Comes now Plaintiff VERONICA MATHIAS (“Plaintiff”), who complains
and alleges of Defendant 1701 PARTNERS, LLC (“1701 PARTNERS”) as
follows:

PARTIES
1. Plaintiff is an adult California resident. Plaintiff has a Disabled Person
Parking Placard issued to her by the State of California. Plaintiff is substantially
limited in performing one or more major life activities, including but not limited to:
walking, standing, ambulating and sitting. As a result of these disabilities, Plaintiff
relies upon mobility devices to ambulate. With such disabilities, Plaintiff qualifies
as a member of a protected class under the Americans with Disabilities Act
(“ADA”), 42 U.S.C. §12102(2) and the regulations implementing the ADA set
forth at 28 C.F.R. §§ 36,101, et seq.
2. Plaintiff brings this action acting as a “private attorney general” as permitted
under the American with Disabilities Act of 1990 (“ADA”) to privatize
enforcement of the ADA without the American tax payer(s) bearing the financial
tax burden for such action.
3, Plaintiff is informed and believes and thereon alleges that 1701 PARTNERS,
conducts and operates its business at the property located at 1715 Pacific Coast
Highway, Lomita, CA 90717(“Property”). “Weinerschnitzel” (“Business”),
operates on Defendant’s property which is a facility open to the public, a place of
public accommodation, and a business establishment
4. Plaintiff is informed and believes and thereon alleges that 1701 PARTNERS
is the owner of the subject Property.
5. Plaintiff does not know the true names of Defendant, their business
capacities, their ownership connection to the subject property and business, or their
relative responsibilities in causing the access violations herein complained of, and
alleges a joint venture and common enterprise by all such Defendant. Plaintiff is

informed and believes that each of the Defendant herein, including Does 1 through
)-

 

 

COMPLAINT

 

 
Case 2:19-cv-08842-ODW-DFM Document16 Filed 11/14/19 Page 3o0f9 Page ID #:63

Oo ON DWH BR WwW PP =

NO Bw PB NY NY kB YN Be Re Se Se Se Se Se Sl lL
co ~ Of ur PB OH ONS OOO wm UD OO OUR UY UY LO

100, inclusive, is responsible in some capacity for the events herein alleged, or is a
necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
when the true names, capacities, connections, and responsibilities of the Defendant
and Does | through 100, inclusive, are ascertained.

JURSIDICTION AND VENUE
6. This Court has subject matter jurisdiction over this action pursuant to 28
U.S.C. §§ 1331 and 1343(a)(3-4) for violations of the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. ("ADA").
7. This court has supplemental jurisdiction over Plaintiff's non-federal claims
pursuant to 28 U.S.C. § 1367, because Plaintiff's Unruh Civil Rights Act
(“UCRA”) claims are so related to Plaintiff's federal ADA claims in that they have
the same nucleus of operative facts and arising out of the same transactions, they
form part of the same case or controversy under Article III of the United States
Constitution.
8. Venue is proper in this court pursuant to 28 U.S.C. §1391 because the real
property which is the subject of this action is located in this district and because
Plaintiff's causes of action arose in this district.

GENERAL ALLEGATIONS

9. Plaintiff went to the Business on or about August 13, 2019 to purchase a
meal.
10. Parking spaces are one of the facilities, privileges and advantages reserved by
Defendant to persons at the property serving the Business.
11. Unfortunately, although parking spaces were one of the facilities reserved for
patrons, there were no designated parking spaces available for persons with
disabilities that complied with the Americans with Disability Act Accessibility
Guidelines (“ADAAG”) on or about August 13, 2019. At that time, Plaintiff
experienced extreme difficulty availing herself to the Business accommodations.

12. Instead of having architectural barrier free facilities for patrons with
-3-

 

 

COMPLAINT

 
Case 2:19-cv-08842-ODW-DFM Document16 Filed 11/14/19 Page 4of9 Page ID #:64

oOo wm nN BDA UH SP WD YH

nN NM NH NH NH NY KH KY NY BE Ee Fe Se SEO SE lL lL UL
Oo DO UN BB BH PF oO Oo eH DH HH HW LY FF ©

disabilities, Defendant has: a built-up curb ramp that projects from the sidewalk and
into the disabled parking area (Section 406.5). Furthermore, the curb ramp is in
excess of the maximum grade allowed by ADAAG specifications (Section 502.4); a
built-up curb ramp that projects from the sidewalk and into the access aisle (Section
406.5). Furthermore, the curb ramp is in excess of the maximum grade allowed by
ADAAG specifications (Section 406.1).

13. Subject to the reservation of rights to assert further violations of law after a
site inspection found infra, Plaintiff asserts there are additional ADA violations
which affect her personally.

14. Plaintiff is informed and believes and thereon alleges Defendant has no
policy or plan in place to make sure that there was a compliant accessible access
parking reserved for persons with disabilities prior to August 13, 2019.

15. Plaintiff is informed and believes and thereon alleges Defendant has no
policy or plan in place to make sure that the designated disabled parking for persons
with disabilities comport with the ADAAG.

16. The designated disabled parking spaces for use by persons with disabilities
ate a tip over, crash, fal! hazard or trip hazard because it contains a built-up curb
ramp and cross slopes.

17. Plaintiff personally encountered these barriers. These inaccessible conditions
denied the Plaintiff full and equal access and caused her difficulty, humiliation and
frustration.

18. Asan individual with a mobility disability who at times is dependent upon a
wheelchair or other mobility device, Plaintiff has a keen interest in whether public
accommodations have architectural barriers that impede full accessibility to those
accommodations by individuals with mobility impairments.

19. Plaintiff is being deterred from patronizing the Business and its
accommodations on particular occasions, but intends to return to the Business for

the dual purpose of availing herself of the goods and services offered to the public
~4.

 

 

COMPLAINT

 
Case 2:19-cv-08842-ODW-DFM Document16 Filed 11/14/19 Page5of9 Page ID #:65

wo oOo ~~ DA nF FF WW YY

mM MN HN NY NM KN Ne RP SP SEP See ee le
Oo ~a OA wT BB YH BF oO Oo wT DO A BW YM YF

and to ensure that the Business ceases evading its responsibilities under federal and
state law.

20. The Defendant has failed to maintain in working and useable conditions
those features required to provide ready access to persons with disabilities.

21. The violations identified above are easily removed without much difficulty or
expense. They are the types of barriers identified by the Department of Justice as
presumably readily achievable to remove and, in fact, these barriers are readily
achievable to remove. Moreover, there are numerous alternative accommodations
that could be made to provide a greater level of access if complete removal were
not achievable.

22. Given the obvious and blatant violation alleged hereinabove, Plaintiff
alleges, on information and belief, that there are other violations and barriers in the
site that relate to his disability. Plaintiff will amend the complaint, to provide
proper notice regarding the scope of this lawsuit, once she conducts a site
inspection. However, please be on notice that the Plaintiff seeks to have ali barriers

related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)

 

(holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
have all barriers that relate to his disability removed regardless of whether she
personally encountered them).

23. Given the obvious and blatant violation alleged hereinabove, Plaintiff
alleges, on information and belief, that the failure to remove these barriers was
intentional because: (1) these particular barriers are intuitive and obvious; (2) the
Defendant exercised control and dominion over the conditions at this location prior
to August 13, 2019, (3) the lack of accessible facilities was not an accident because
had the Defendant intends any other configuration, they had the means and ability
to make the change.

24, Without injunctive relief, Plaintiff will continue to be unable to fully access

Defendant’s facilities in violation of Plaintiff's rights under the ADA.
-5-

 

 

COMPLAINT

 
Case 2:19-cv-08842-ODW-DFM Document16 Filed 11/14/19 Page 6éof9 Page ID #:66

oO co “SI DH A BB Ww NH

me NN Nw YN BY Bee Be Se RE Se Se ee
co ~~ OA tA Bh WH NM FF CoO OU OWI DH HH HR YW VY FF ©

FIRST CAUSE OF ACTION
(Violations of the Americans With Disabilities Act Of 1990, 42 U.S.C. § 12181,
et seg. Against All Defendants)
25. Plaintiff incorporates by reference, as though fully set forth, paragraphs |
through 24 of this Complaint.
26. Under the ADA, it is an act of discrimination to fail to ensure that the
privileges, advantages, accommodations, facilities, goods, and services of any place
of public accommodation are offered on a full and equal basis by anyone who
owns, leases, or operates a place of public accommodation. See 42 U.S.C. §
12182(a). Discrimination is defined, inter alia, as follows.

a. A failure to make reasonable modifications in policies, practices, or
procedures, when such modifications are necessary to afford goods,
services, facilities, privileges, advantages, or accommodations to
individuals with disabilities, unless the accommodation would work a
fundamental alteration of those services and facilities. 42 U.S.C. §
12182(b)(2)(A) Gi).

b. A failure to remove architectural barriers where such removal is
readily achievable. 42 U.S.C. § 12182(b)(2)(A){iv). Barriers are
defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
Appendix "D".

c. A failure to make alterations in such a manner that, to the maximum
extent feasible, the altered portions of the facility are readily accessible
to and usable by individuals with disabilities, including individuals
who use wheelchairs, or to ensure that, to the maximum extent
feasible, the path of travel to the altered area and the bathrooms,
telephones, and drinking fountains serving the area, are readily
accessible to and usable by individuals with disabilities. 42 U.S.C. §

12183(a)(2).
-6-

 

 

COMPLAINT

 
Case 2:19-cv-08842-ODW-DFM Document16 Filed 11/14/19 Page 7 of9 Page ID #:67

oO co NY A A BP WwW NH

NON Ww NY NH NY WY WY NN NYS eB Pe Be Se SE ee
oOo a OA OO SB OB MO KEK Ol OUlUlUlrwWlUlU SOU OLU SUM UYU CO

27. Any business that provides parking spaces must provide accessible parking
spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
Standards, parking spaces and access aisles must be level with surface slopes not
exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
Standards, access aisles shall be at the same level as the parking spaces they serve.
Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
required to be nearly level in all directions to provide a surface for wheelchair
transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Here the failure
to provide a level access aisle in the designated disabled parking space is a violation
of the law and excess slope angle in the access pathway is a violation of the law.
28. A public accommodation must maintain in operable working condition those
features of its facilities and equipment that are required to be readily accessible to
and usable by persons with disabilities. 28 C.F.R. § 36.211 (a). |
29. Here, the failure to ensure that accessible facilities were available and ready
to be used by Plaintiff is a violation of law.
30. Given its location and options, Plaintiff will continue to desire to patronize
the Business but she has been and will continue to be discriminated against due to
lack of accessible facilities and, therefore, secks injunctive relief to remove the
barriers.
SECOND CAUSE OF ACTION
(Violation of the UCRA, California Civil Code § 51, et seq.
Against All Defendants)
31. Plaintiff incorporates by reference, as though fully set forth, paragraphs |
through 30 of this Complaint.
32. California Civil Code section 51, et seg. guarantees equal access for people
with disabilities to the accommodations, advantages, facilities, privileges, and
services of all business establishments of any kind whatsoever. Defendant is

systematically violating the UCRA, Civil Code section 51, et seq.
-7-

 

 

COMPLAINT

 
Case 2:19-cv-08842-ODW-DFM Document16 Filed 11/14/19 Page 8of9 Page ID #:68

oOo FF SN DH ww BP WD YN Fe

mm N MN WY NN BP NY HK KY KF Se Se Se Ee eR lr
eo ~] aN wa f es) bho — Cc Oo oO | nn A hh Ww bo — 3S

33. Because Defendant violated Plaintiff's rights under the ADA, they also
violated the UCRA and are liable for damages. CAL. CIV. CODE §§ 51(f) and
52(a). These violations are ongoing.
34. Plaintiff is informed and believes and thereon alleges that Defendant’s
actions constitute intentional discrimination against Plaintiff on the basis of a
disability, in violation of the UCRA, Civil Code section 51, et seq., because
Defendant has been previously put on actual or constructive notice that the
Business is inaccessible to Plaintiff. Despite this knowledge, Defendant maintains
their premises in an inaccessible form, and Defendant has failed to take actions to
correct these barriers.

PRAYER
WHEREFORE, Plaintiff prays that this court award damages provide relief as
follows:

1. A preliminary and permanent injunction enjoining Defendant from further
violations of the ADA, 42 U.S.C. § 12181 et seg., and UCRA, Civil Code § 51 et
seq. with respect to its operation of the Business and Property.

2.  Anaward of actual damages and statutory damages of not less than $4,000
per violation pursuant to § 52(a) of the California Civil Code.

3. An additional award of $4,000.00 as deterrence damages for each violation
pursuant to Johnson v. Guedoir, 218 F.Supp.3d 1096; 2016 U.S. Dist. LEXIS
150740 (USDC Cal, E.D. 2016).

 

4. For reasonable attorneys’ fees, litigation expenses, and costs of suit, pursuant
to 42 U.S.C. § 12205; California Civil Code § 52,
DEMAND FOR JURY TRIAL
Plaintiff VERONICA MATHIAS hereby respectfully requests a trial by jury

on all appropriate issues raised in this Complaint.

-8-

 

 

COMPLAINT

 
Case 2:19-cv-08842-ODW-DFM Document16 Filed 11/14/19 Page 9of9 Page ID #:69

DATED: November 14, 2019 MCFARLIN LLP

By: /s/ Jarrod Y. Nakano

 

Jarrod Y. Nakano

Attorneys for Plaintiff
VERONICA MATHIAS

Oo wo sj DH WO FSP WwW WY

mM NN YB BD RD Re mR RS
PNRRRE BH BF SGCe AQunsgH HH SS

-9.

 

COMPLAINT

 

 
